Citation Nr: 1735917	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  11-19 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to specially adapted housing, for accrued and substitution benefits purposes.

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance (A&A) of another person or housebound status, for accrued and substitution benefits purposes.


WITNESSES AT HEARING ON APPEAL

Appellant and D.B.



ATTORNEY FOR THE BOARD

F. Yankey Counsel

INTRODUCTION

The Veteran served on active duty from March 1947 to March 1967.  The Veteran died in March 2013.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, denied specially adapted housing and SMC based on the need for regular A&A or housebound status.  

The appellant and a friend testified before the undersigned at a March 2017 Travel Board hearing.  The hearing transcript is of record.  

In January 2012, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.



REMAND

As an initial matter, the Board notes that, during the course of this appeal, VA regulations for specially adapted housing were revised, effective October 25, 2010.  See 75 Fed Reg 57,861, 57,862 (Sept. 23, 2010).  These provisions apply to claims received on or after December 10, 2004.  The amended provisions apply in the instant case as the Veteran's claim was received in July 2009.

Eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) or 2101A(a) may be granted if a veteran is entitled to VA compensation for permanent and total disability due to (1) the loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, (2) blindness in both eyes having only light perception, plus the anatomical loss or loss of use of one lower extremity, (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 C.F.R. § 3.809 (2016).  The term 'preclude locomotion means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d).

As regards the claim for SMC, it is noted that SMC at the housebound rate is payable when a veteran has a single service-connected disability rated 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  See 38 U.S.C.A. § 1114(s) (West 2014).  The requirement of 38 U.S.C.A. § 1114(s)(2) is met when a veteran is substantially confined as a direct result of Service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  See 38 C.F.R. § 3.350(3)(i)(2) (2016).

SMC at the A&A rate is payable when a veteran, due to service-connected disability has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(1) (West 2014); 38 C.F.R. § 3.350(b) (2016).

Pursuant to 38 C.F.R. § 3.350(b)(3) and (4), the criteria for determining that a veteran is so helpless as to be in need of regular A&A, including a determination that he is permanently bedridden, are contained in 38 C.F.R. § 3.352(a) (2016).  That regulation provides that the following will be accorded consideration in determining the need for regular A&A: inability of a claimant to dress or undress himself or to keep himself ordinarily clean and presentable, frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid, inability to feed himself through loss of coordination of upper extremities or through extreme weakness, inability to attend to the wants of nature, or incapacity, physical or mental, which requires care and assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.

At the time of the Veteran's death, service connection had been established for status post right hip replacement, due to rheumatoid arthritis; right hand rheumatoid arthritis; tinnitus; status post-operative hammertoe deformities, second and third toes, bilaterally; bilateral hearing loss; and history of otitis media with scarred and atrophic tympanic membranes.  Furthermore, there is evidence that the Veteran required braces for ambulation-i.e., a walker to ambulate and handrails and grab bars to stand/sit and climb.  VA treatment records also show that he was residing in a nursing home facility and that he required assistance in activities of daily living (ADLs), such as bathing, dressing and toileting.  Such records also indicated that he was an "enhanced fall risk."

In accordance with the Board's January 2012 remand, the Veteran was afforded a VA A&A/housebound examination in January 2013, to determine (1) whether he had loss of use of both lower extremities due to his service-connected right hip and bilateral feet disabilities, or, whether he required the use of such braces because of other nonservice-connected conditions, and (2) whether the Veteran was in need of regular A&A due to his service-connected disabilities.  The examiner was specifically asked to provide an opinion as to whether the Veteran's service-connected disabilities, alone, resulted in either (1) the loss or loss of use of both his lower extremities, such as to preclude locomotion, without the aid of braces, crutches, canes, or a wheelchair; or (2) the loss or loss of use of one lower extremity together with residuals of organic disease or injury, which so affected the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair or; (3) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity, which so affected the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow.

The January 2013 examiner noted that the Veteran had onset of probable early transient ischemic attacks (TIA's) and dementia in 2007, with transient loss of bowel and bladder functions.  He was fully incontinent and unable to talk and had problems getting up and down.  It was also noted that the Veteran had a shuffling gait and used a walker, and that he was a falling risk.  It was also noted that the Veteran was unable to take care of himself in all of his activities of daily living, and that infrequently, he would feed himself, and even then, with difficulty, due to his tremor (due to nonservice-connected Parkinson's disease).  The Veteran was noted to be a resident in a nursing home, but he was not permanently bedridden and was able to walk about without the assistance of another person, but mostly in an enclosed ward or within the home.  The examiner suggested that the Veteran had loss of use of the upper and lower extremities, in that he noted that function of the upper and lower extremities was not normal, and as such, the Veteran was no longer able to independently feed himself or perform dressing and undressing, bathing, grooming or toileting.  However, the examiner did not indicate whether this loss of use of the extremities was due to the Veteran's service-connected right hip, bilateral feet and right hand disabilities, or because of other nonservice-connected conditions, including Parkinson's disease, dementia, and several other orthopedic disabilities; nor did he indicate whether the Veteran was in need of regular A&A due to his service-connected disabilities as opposed to his nonservice-connected disabilities.

In a January 2017 rating decision, service connection for the cause of the Veteran's death was granted.  The RO noted that that the Veteran's rheumatoid arthritis materially contributed towards his cause of death from myocardial infarction due to congestive heart failure due to coronary artery disease.  Based on medical literature and the evidence of record, it was reasonable to conclude that his rheumatoid arthritis materially contributed toward his cause of death as heart disease was a known disability risk factor of rheumatoid arthritis.

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board's failure to insure compliance would constitute error in this case.  Id.  Moreover, once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the January 2013 report does not comply with the April 2012 remand directives, a remand is warranted so that the RO can obtain adequate medical opinions with respect to the claims on appeal. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ must contact the appellant and afford her the opportunity to identify or submit any additional pertinent evidence in support of the claims on appeal, to include any additional medical records not previously received.  Based on her response, the AOJ must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  If, after making reasonable efforts to obtain this information the AOJ is unable to secure any of the identified records, the AOJ must notify the appellant and (a) identify the information the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain that information; (c) describe any further action to be taken by the AOJ with respect to the claim(s); and (d) that the appellant is ultimately responsible for providing information.  The appellant must then be given an opportunity to respond.

2.  After all necessary records development has been completed, the AOJ must also obtain a medical opinion regarding whether the Veteran was in need of regular aid or attendance or was housebound prior to his death in March 2013.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.

At the time of the Veteran's death, service connection had been established for status post right hip replacement, due to rheumatoid arthritis; right hand rheumatoid arthritis; tinnitus; status post-operative hammertoe deformities, second and third toes, bilaterally; bilateral hearing loss; and history of otitis media with scarred and atrophic tympanic membranes.  Also, in a January 2017 rating decision, service connection for the cause of the Veteran's death was granted.  The RO noted that that the Veteran's rheumatoid arthritis materially contributed towards his cause of death from myocardial infarction due to congestive heart failure due to coronary artery disease.  Based on medical literature and the evidence of record, the RO found it reasonable to conclude that his rheumatoid arthritis materially contributed toward his cause of death as heart disease was a known disability risk factor of rheumatoid arthritis

Following a review of the evidence of record, the examiner must indicate whether the Veteran's service-connected disabilities, acting together, resulted in the Veteran being housebound or in need of regular aid and attendance of another person prior to his death.  In reaching these conclusions, the examiner must address the following:

a. Whether as a result of the Veteran's service-connected disabilities, he was substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical area prior to his death, and it was reasonably certain that the disability or disabilities and resultant confinement would have continued for the remainder of his life.

b. Whether as a result of the Veteran's service-connected disabilities, prior to his death, he had the (1) inability to dress or undress himself or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability could not be done without aid; (3) inability of the Veteran to have fed himself through loss of coordination of his upper extremities or through extreme weakness; (4) inability of the Veteran to attend to the wants of nature; (5) presence of incapacity, either physical or mental, which required care or assistance on a regular basis to protect the Veteran from hazards or dangers incident to his daily environment; and (6) whether he was bedridden, i e, whether his service-connected disabilities, through their inherent character, actually required that he remain in bed.  Additionally, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that, the Veteran's service-connected disabilities, alone, resulted in either:

1. the loss or loss of use of his both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or

2. the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or

3. the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or 

4. the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow

(The term 'preclude locomotion' means the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.)

If the Veteran was housebound or required aid and attendance due to other disabilities which were not service-connected, the examiner should explain what those disabilities were and whether their symptoms could be differentiated from the Veteran's service-connected disability symptoms.

A complete rationale should be given for all opinions and conclusions expressed.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

3.  After completion of the above and any other development deemed necessary, review the expanded record, and readjudicate the issues on appeal.  If any claim remains denied, the appellant should be furnished an appropriate supplemental statement of the case, afforded an opportunity to respond, and the case should thereafter be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

